Citation Nr: 1508133	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-12 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for cervical spondylosis in excess of 10 percent prior to May 20, 2013, and in excess of 20 percent thereafter.  

2.  Entitlement to an initial rating for degenerative disc disease of the lumbar spine in excess of 10 percent prior to November 15, 2010, and in excess of 20 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1986 to May 1987, from January 2001 to February 2001, and from June 2004 to May 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a November 2014 video conference Board hearing, the transcript of which is included in VBMS. 

The Board notes that in a May 2013 rating decision, the RO granted service connection for the following disabilities associated with the service-connected cervical and lumbar spine disabilities: (1) radiculopathy of the right upper extremity, rated as 40 percent disabling; (2) radiculopathy of the left upper extremity, rated as 20 percent disabling; (3) radiculopathy of the right lower extremity, rated as 20 percent disabling; and (4) radiculopathy of the left lower extremity, rated as 10 percent disabling.  The Veteran has not expressed disagreement with the initial rating percentages assigned for his upper and lower extremity radiculopathy disabilities.  See 38 U.S.C.A. § 7105(a) (West 2014); 
38 C.F.R. § 20.200 (2014).  Therefore, the Board finds that the issues regarding upper and lower extremity radiculopathy are not on appeal before the Board at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to the final adjudication of the Veteran's claims of entitlement to increased ratings for the cervical and lumbar spine disabilities. 

During the November 2014 Board hearing, the Veteran testified that he was referred by VA to a physical therapy clinic called Healing Touch in Collins, Mississippi. See November 2014 Board Hearing Transcript at pg. 4.  The Veteran testified that he had attended approximately nine physical therapy sessions for his neck and back disabilities. Id at pg. 23.  Upon review of the evidence of record, it does not appear that these treatment records have been requested or associated with the record.  Accordingly, a remand is required.  
 
Further, the Veteran testified that his neck and back disabilities had worsened since his last VA examinations in May 2013.  Specifically regarding the cervical spine disability, the Veteran testified that since his last VA examination his symptoms included increased numbness and decreased range of motion with a "constant click, click, click" while turning his head in either direction.  See November 2014 Board Hearing Transcript at pgs. 8, 17, 18.  In regard to the lumbar spine disability, the Veteran stated that he had experienced pain that affected his sleep, increased numbness of the lower extremities, and he reported that he had difficulty bending over without holding on to something for support.  Id at pg. 21.  In light of the Veteran's contention that his cervical and lumbar spine disabilities have worsened since his last VA examinations, the Board finds that a new VA examination is warranted.

Further, the last VA treatment record is dated April 11, 2013 from the Hattiesburg VA Medical Center (VAMC).  On remand, updated VA treatment records should be obtained and associated with the record.
Accordingly, the case is REMANDED for the following actions:

1.  Request the Veteran to identify the exact name and location of his physical therapy providers.  (The Veteran testified that he went to Healing Touch in Collins, Mississippi).   

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain all physical therapy treatment records and associate them with the record.

2.  The RO/AMC should obtain all treatment records from the Hattiesburg VAMC from April 12, 2013 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

3.  Then, schedule the Veteran for a VA spine examination in order to assess the current severity of his cervical and lumbar spine disabilities.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the record should be reviewed by the VA examiner in connection with the examination.

4.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




